Citation Nr: 1209190	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  08-36 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Evaluation of bilateral hearing loss disability, currently rated as non-compensable.

2.  Evaluation of right shoulder replacement, currently rated as 30 percent disabling.
 
3.  Evaluation of left shoulder replacement, currently rated as 20 percent disabling.
 

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to September 1977 and from June 1986 to August 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from October 2006 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for bilateral shoulder disability and hearing loss disability, the Board characterized the claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126  (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).


FINDINGS OF FACT

1.  Bilateral hearing loss disability has been shown to be manifested by no worse than Level I hearing in the left ear and Level II hearing in the right ear.

2.  The Veteran's bilateral shoulder disability has been shown to be manifested by chronic, severe painful motion, weakness, weakened grip and muscle atrophy.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86 Diagnostic Code 6100 (2011).

2.  The criteria for an evaluation of 60 percent, and no higher, for right shoulder (major extremity) replacement have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Codes 5051, 5200-03 (2011). 

3.  The criteria for an evaluation of 50 percent, and no higher, for left shoulder (minor extremity) replacement have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Codes 5051, 5200-03 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The rating claim on appeal arises from the Veteran's disagreement with the initial ratings assigned for his left ear hearing loss and bilateral shoulder disabilities after the grants of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21.   In this case, the Veteran's service treatment records have been obtained, as well as private treatment records and his VA treatment records from the VA Palo Alto Healthcare System.

VA examinations with respect to the issue on appeal were obtained in August 2006, September 2006, May 2009, and August 2009, pursuant to 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide an examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate because they are based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiners.  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


II. Applicable Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, the evidence does not show significant changes in any of the disabilities during the periods on appeal, and uniform evaluations are warranted.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Hearing Loss

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85 of VA's Schedule for Rating Disabilities.  Under, these criteria, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (DC) (2011).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran asserts that a compensable evaluation is warranted for his service-connected bilateral hearing loss disability.  

In this case, the record reflects that the Veteran underwent VA audiometric examination in August 2006.  The relevant pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Left
25
20
25
30
Right
20
20
40
60

Speech audiometry revealed speech recognition ability of 92 percent in the left ear and 88 percent in the right ear.

A September 2006 audiometric examination report reflects the following pure tone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
Left
	10
10
25
60
Right
10
15
30
35

Speech audiometry revealed speech recognition ability of 100 percent in both the left and right ear.

An August 2009 VA audiometric examination report reflects the following pure tone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
Left
5
5
60
60
Right
5
15
50
55

Speech audiometry revealed speech recognition ability of 100 percent in both the right and left ear.
In reviewing the clinical evidence of record, the Board finds that the above audiological findings fail to demonstrate that a compensable evaluation is warranted for the Veteran's service-connected hearing loss disability.  In this regard, under the criteria set forth in the 38 C.F.R. § 4.85 of the Rating Schedule, the results of these audiometric evaluations reveal that the Veteran had Level I hearing for the left ear and Level II hearing for the right ear.

In applying these findings to Table VII of the Rating Schedule, the Board finds that a noncompensable evaluation (0 percent) is warranted. Consideration has also been given to an increased evaluation under the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2011).  As stated above, an exceptional pattern of hearing impairment exists when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  However, because the puretone thresholds as found on the VA examinations of record do not meet the above referenced requirements, the Board concludes that such findings do not represent an exceptional pattern of hearing impairment as contemplated in the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2011).

The Board has carefully considered the Veteran's contentions.  His assertions of hearing difficulty are insufficient to establish entitlement to a higher evaluation for hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The fact that his hearing acuity is less than optimal does not by itself establish entitlement to a higher rating. To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.

Thus, although the Veteran asserts that his hearing loss has increased in severity, he is not a licensed practitioner and is not competent to offer medical opinions.  See 38 C.F.R. § 4.85(a).  Accordingly, the Board finds that the competent findings on the audiological evaluations of record are of greater probative value than the Veteran's statements regarding the severity of his hearing loss disability.  Therefore, based on the competent evidence of record, the Board concludes that the Veteran's hearing loss disability symptomatology more nearly approximate the criteria for a noncompensable evaluation and that a staged rating is not warranted.  Therefore, the Board finds that the preponderance of the evidence is against a compensable evaluation hearing loss disability, and the claim must be denied.

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Court of Appeals for Veterans Claims has held that audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

In this case, the Board finds that the Veteran's hearing loss disability is not so unusual or exceptional in nature as to render his schedular rating inadequate.  Such disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss.  In particular, the level of the Veteran's hearing acuity is contemplated by Diagnostic Code 6100 (pertaining to hearing impairment) which takes into account his various puretone threshold findings and speech discrimination scores.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  Additionally, the evidence does not reflect that the Veteran's hearing loss disability, alone, has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

B. Bilateral Shoulder Disability

The Veteran asserts that increased evaluations are warranted for bilateral shoulder replacements.  As noted above, the RO granted a temporary 100 percent rating (for convalescence following surgery), effective from July 19, 2005 to August 31, 2006 for the Veteran's left shoulder disability.  A 20 percent evaluation was assigned from September 1, 2006.  Likewise, with respect to the Veteran's right shoulder, the RO granted a temporary 100 percent rating (for convalescence following surgery), effective from September 20, 2005 to October 31, 2006.  A 30 percent evaluation was assigned from November 1, 2006.  The 100 percent rating in effect during these periods is the maximum rating possible under all potentially applicable rating criteria; the Veteran cannot be awarded more than 100 percent under schedular criteria at any given time.  See 38 C.F.R. § 4.71a.  Therefore, the discussion below will exclude the periods during which he was in receipt of a 100 percent disability rating.

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Here, the medical evidence shows that the Veteran is right-hand dominant.  Thus, his right shoulder is his major shoulder and his left shoulder is his minor shoulder for rating purposes.

Under Diagnostic Code 5051, a 100 percent rating is assigned for one year following implantation of prosthesis, for either the major or the minor upper extremity.  After surgery, Diagnostic Code 5051 provides that with chronic residuals consisting of severe, painful motion or weakness in the affected extremity, a 50 percent disability rating is assigned for the minor arm and a 60 percent disability rating is assigned for the major arm.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to diagnostic codes 5200 and 5203.  Under this code, 20 percent is the minimum assigned rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5051.

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion), 0 to 180 degrees of shoulder abduction and 0 to 90 degrees in external and internal rotation.  See 38 C.F.R. § 4.71a, Plate I.

On VA examination in May 2009, the Veteran, who is right-handed, complained of experiencing bilateral shoulder pain that he described as being constant, dull, sharp and throbbing with weakness, tingling, swelling, burning, stiffness, numbness, giving way and popping.  He rated the pain as a 6 (on a scale of 1-10 where 10 is severe) when he was at rest in each area.  After repetitive use, he felt increased pain (which he rated a 10), as well as fatigue, weakness, and lack of endurance in each area.   He reported that the pain radiates into the upper extremities.  Pushing, pulling, lifting and overhead work and walking can cause the Veteran to have a flare-up of pain.  This flare-up was severe in degree and could last for several hours to days, depending on the activity that caused the flare.  He had these flares daily.  He reported that not using arms and medications helps to reduce the pain.  
The Veteran reported that his activities of daily living were significantly limited.  He could barely move and use his shoulders bilaterally.  He grip was very weak.  Reaching above his head and shoulder level is difficult.  He continued to have pain in the shoulder, which was rated to be a 7-8 all the time, 24 hours per day, 7 days per week.  He took medication.  There was no evidence of any swelling, locking or clicking.  Range of motion of the shoulders bilaterally was very limited.  His grip was also very weak bilaterally.  He also had weakness in both upper extremities and had a tingling sensation in both upper extremities, which had been tested with nerve conduction studies and the results of which are unknown to the Veteran.  

With respect to the functional affects of the Veteran's injury, he noted that the condition affected his activities of daily living such as grooming, bathing, dressing and overhead lifting.  His prior occupation (he is presently retired) was impacted.  His recreational activities were greatly impacted and he could no longer enjoy such things as working in the garden.  He reported that his driving ability was impacted because he needed to move arms frequently due to pain.  

On physical examination of the shoulders, the Veteran's posture and shoulder levels were normal and there was no swelling, atrophy or tenderness.  On range of motion testing, right and left forward flexion and abduction was 90 degrees each and right and left external and internal rotation was 50 degrees each. 

There was pain, fatigue, weakness, lack of endurance and inccordination with all ranges of motion bilaterally.  Motor strength was within normal limits with normal tone and bulk.  Sensation was normal pinprick and light touch throughout the upper extremities.  Bilateral reflexes of the brachioradialis, triceps, and biceps were 2+ (normal).

The examiner's summary was that the Veteran continued to have severe pain on a continuous basis 24 hours per day.  He had limitation of range of motion in shoulders, especially abduction, forward flexion and extension.  He could barely reach behind his back or reach in his pockets in the back of his pants.  He had problems with elevation and abduction of both shoulders.  Grip was also very weak.  He had numbness in the upper extremities and wasting of the muscles, symmetrical in both sides, due to disuse.  The Veteran had not been able to perform any of the activities of daily living at home.  He could barely carry an object more than five pounds occasionally.  He had lack of endurance, easy fatigability, and generalized weakness, especially in the upper extremities and also in the shoulder girdle area.  The Veteran had Deluca factors of severe pain, severe weakness, lack of endurance, easy fatigability and instability.  After repetitive use, the Veteran noted an increase in pain, fatigue, weakness, lack of endurance and loss of coordination.  Pushing, pulling, lifting, and overhead work will cause a flare-up which can be severe and last for days.  There Veteran noted that his condition affected his activities of daily living, the performance of his occupational tasks or duties, his recreational activities and his driving ability.  Clinical examination of both shoulders revealed that, after three repetitions of movement, there was an additional loss of 90 degrees of flexion and abduction and an additional loss of 40 degrees of external and internal rotation due to pain, weakness, lack of endurance or loss of coordination with pain being the most significant factor.  

In this case, after weighing the evidence of record, the Board finds that increased evaluations are warranted for the Veteran's bilateral shoulder disabilities because competent evidence shows the conditions are manifested chronic, severe painful motion and weakness.  Specifically, the May 2009 VA examination report shows that the Veteran had limitation of range of motion of both shoulders, especially abduction, forward flexion, and extension, weak grip strength, and wasting of the muscle on both sides, due to disuse.  The Veteran was also noted to have severe pain, severe weakness, lack of endurance, loss of coordination, easy fatigability, and generalized weakness in the upper extremities and in the shoulder girdle area.  Such findings more nearly approximate the criteria for a 60 percent evaluation for the Veteran's right shoulder (major extremity) and a 50 percent evaluation for his left shoulder (minor extremity).  The Board notes that higher evaluations are not available under Diagnostic Code 5051 because an evaluation of 60 percent for the major extremity and an evaluation of 50 percent for the minor extremity are the maximum schedular rating available following one year after the Veteran's shoulder replacement surgeries.

The Board has also considered whether the Veteran is entitled to a higher evaluation under any other applicable diagnostic codes, but finds that he is not.  In this regard, consideration has been given to Diagnostic Codes 5200 and 5203.  However, as these Diagnostic Codes do not afford an evaluation in excess of 50 percent, the Board finds them inapplicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203. 

The Board observes that an evaluation of 80 percent for major extremity and 70 percent for minor extremity is contemplated under Diagnostic Code 5202 when there is other impairment of the humerus with loss of head (flail shoulder).  However, the medical evidence of record does not show the Veteran to have such symptomatology.  As such, the Veteran has not been shown to have met the criteria for an increased evaluation under Diagnostic Code 5202.

As to consideration of referral for an extraschedular rating, the Board finds that the discussion above reflects that the symptoms of the Veteran's bilateral shoulder disability are fully contemplated by the applicable rating criteria.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  Further, the evidence does not reflect that the Veteran's bilateral shoulder disability has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A compensable evaluation for bilateral hearing loss disability is denied.

An evaluation of 60 percent, and no higher, for right shoulder replacement, is granted, subject to the governing regulations pertaining to the payment of monetary benefits.

An evaluation of 50 percent, and no higher, for left shoulder replacement, is granted, subject to the governing regulations pertaining to the payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


